Citation Nr: 0407454	
Decision Date: 03/23/04    Archive Date: 04/01/04	

DOCKET NO.  00-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the benefit sought 
on appeal.  The veteran, who had active service from April 
1968 to December 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case the record on appeal does not reflect that the 
veteran has been notified of the substance of the VCAA, and 
more specifically, that he has been informed of the 
information or evidence necessary to substantiate his claim 
and whether the VA or the veteran bears responsibility for 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  Given this guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.

With respect to the evidence in this case, the record 
reflects that the veteran reported that he began treatment in 
July 1998 at the Vet Center in Martinsburg, West Virginia.  
However, the RO does not appear to have attempted to obtain 
any records of that treatment.  Since the VA is on notice of 
the existence of those records, and they are relevant and 
potentially probative to his claim, the Board is of the 
opinion that these records should be obtained.  

As for the stressful incidents the veteran reports he was 
exposed to during service, the veteran indicated that a close 
friend of his was killed in action while serving in Vietnam.  
More specifically, in the veteran's Substantive Appeal he 
provided the complete name, date of birth and service serial 
number of that individual.  Statements from the veteran 
indicate that while they were not in the same company, they 
were both reportedly assigned to the 588th Engineer 
Battalion.  The RO responded in the Supplemental Statement of 
the Case that records show the individual died on June 7, 
1970, and that the service department reported that there 
were no records located of individuals killed in action for 
the veteran's unit between May 1, 1970, to June 30, 1970.  
However, the record before the Board for review contains no 
verification of the date or circumstances surrounding that 
individual's death.  As such, the Board believes that further 
information surrounding the circumstances of that 
individual's death is necessary.  In addition, the veteran 
has indicated that his unit came under rocket and mortar 
attacks on more than one occasion.  It does not appear that 
the RO made any effort to verify whether the veteran's units, 
Headquarters and Headquarters Company and Company A of the 
588th Engineering Battalion came under enemy attack at any 
time the veteran was assigned to that unit.  The Board is of 
the opinion that an attempt should be made to verify the 
veteran's contentions.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the notice 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim and 
informing him of which information or 
evidence the VA will seek to provide and 
which evidence the claimant is to 
provide.  

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran from the Vet Center in 
Martinsburg, West Virginia.

3.  The RO should request assistance from 
the U.S. Armed Services Center for 
Research of Unit Records in verifying 
whether the veteran's unit, Headquarters 
and Headquarters Company or Company A, 
588th Engineer Battalion came under 
rocket or mortar attack while the veteran 
was assigned to that unit.  The RO should 
also inquire as to whether any component 
of the 588th Engineering Battalion 
participated in operations in Cambodia 
during the approximate time of May 1, 
1970, to June 30, 1970.  Lastly, the RO 
should request information concerning the 
circumstances surrounding the death of 
the individual the veteran referred to in 
his Substantive Appeal.  Information 
sought should include the unit of 
assignment of that individual, the date 
of his death and the location of the unit 
when the individual was killed.  If any 
unit history pertaining to the 588th 
Engineering Battalion is available for 
the time period the veteran was assigned 
to that unit, a copy of that unit history 
should be requested.

4.  Following the receipt of response 
from the Center for Research of Unit 
Records, the RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in the 
report.  This report should then be 
included in the claims file.  

5.  When the development requested above 
has been completed, the veteran should be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorders that may be 
present.  Any and all indicated studies, 
tests, and evaluations deemed necessary 
should be accomplished.  Regarding the 
claim for service connection for PTSD, 
the RO must provide the examiner the 
summary of any stressor described above, 
and the examiner should be informed that 
only these events may be considered for 
purposes of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




